TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT 10.8 Date 27 March 2009 ARGYLE MARITIME CORP. CATON MARITIME CORP. DORCHESTER MARITIME CORP. LONGWOODS MARITIME CORP. McHENRY MARITIME CORP. SUNSWYCK MARITIME CORP. as Joint and Several Borrowers – and – TBS INTERNATIONAL LIMITED as Corporate Guarantor – and – THE ROYAL BANK OF SCOTLAND PLC as Lender SUPPLEMENTAL AGREEMENT relating to a US$84,000,000 guarantee facility INDEX ClausePage 1INTERPRETATION 2AGREEMENT OF THE LENDER 3CONDITIONS PRECEDENT 4REPRESENTATIONS AND WARRANTIES 5AMENDMENTS TO FACILITY AGREEMENT AND OTHER FINANCE DOCUMENTS 6FURTHER ASSURANCES 7FEES AND EXPENSES 8COMMUNICATIONS 9SUPPLEMENTAL 10LAW AND JURISDICTION SCHEDULEFINANCIAL COVENANTS DURING COVENANT WAIVER PERIOD EXECUTION PAGES APPENDIXCORPORATE
